Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed December 16, 2020 is acknowledged.  Claims 1, 3-4, 8-11, 13-14, and 19-20 are amended, claims 2 and 12 are cancelled, and claims 21-22 are newly added.  Claims 1, 3-11, and 13-22 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment to the claims all previously held 35 U.S.C. 101 and 112 second paragraph rejections are withdrawn.  However, in light of applicant’s amendments to the claims new grounds are presented as seen below.
Claim Rejections - 35 USC § 112
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recite the limitation "logic" in the body of the respective claims.  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of examination the examiner is interpreting “logic” to refer to the at least one processor recited in the corresponding independent claim.
Claims 9-10 and 19-20 reference variables which are not defined in the body of the claim.  Applicant’s recitation of ‘d’ and ‘dt’, while normally indicating a time-course or 0 as an example.  
Claims 9-10 and 19-20 provide various variables not recited in any other claim (i.e. Cat).  It is unclear whether applicant intends to provide a value for such variables, or whether the claims are intended to provide such values.  In the latter case, the examiner recommends applicant recite the capability and/or manipulative step to measure such specific variables.  Otherwise, it cannot be determined whether the apparatus and method are capable of providing such variables with the components recited in the independent claims or whether additional structure is required in the claims to perform the necessary measurements.
Claims 9-10 and 19-20 recite AR (access recirculation) as a variable within the various mass balance equations.  It is unclear whether AR is in fact a variable, or whether AR is the value to be determined.  Furthermore, while the independent claims recite determining access recirculation, claims 9-10 and 19-20 recite determining “hemoglobin mass balance”.  It is unclear whether such hemoglobin mass balance is used to determine access recirculation or vice-versa.  
Claims 10 and 20 include a symbol preceding Cat, t, Cd, etc. which is not defined.  It is unclear whether this symbol should simply be a ‘d’, or whether it is an additional variable not defined in the body of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 11, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Cavicchioli et al., USPA 2002/0062098 (Cavicchioli, IDS).
Regarding claims 1 and 11, Cavicchioli discloses a method and apparatus (abstract, figs. 1-4, Claim 13) comprising:
At least one memory comprising instructions (¶ 0060); and
At least one processor coupled to the at least one memory to access the instructions  (see “computation and control unit”, ¶ 0060), the instructions when executed by the at least one processor to cause the at least one processor to:	
During a dialysis treatment of a patient via a dialysis system:
Access a dialysis system model (figs. 1-4) operative to quantify a change in a hemoglobin concentration of the patient due to a change in an ultrafiltration rate of the dialysis system;
Determine a first hemoglobin concentration of a patient at a first ultrafiltration rate (REF 34, fig. 4);
Determine a change in the first ultrafiltration rate to a second ultrafiltration rate (see “QUF is equal to a determined value for a determined time interval”, REF 35, fig. 4, ¶ 0070);
Determine a second hemoglobin concentration of the patient modified due to the second ultrafiltration rate based on the dialysis system model of the dialysis system (REF 39, fig. 4); and
Determine an access recirculation value indicating a presence of an access recirculation condition for the patient based on the first hemoglobin concentration and the second hemoglobin concentration (REF 40, fig. 4, ¶ 0083-0085).
Regarding claims 5 and 15, Cavicchioli discloses an apparatus and method wherein the dialysis system model is a compartmental model and/or a tubular model (figs. 1-3).
Regarding claims 7 and 17, Cavicchioli discloses an apparatus and method wherein the dialysis system model comprises a tubular model comprising an arterial tube element (REF 13, fig. 3), a dialyzer element (REF 12), and a venous tube element (REF 14) configured as a tubular flow system.
Regarding claims 8 and 18, Cavicchioli discloses an apparatus and method where the instructions determine an access recirculation value based on at least one mass balance process of the dialysis system model (fig. 4, ¶ 0085-0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6, 13-14, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavicchioli in view of Szamosfalvi et al., USPA 2008/0015487 (Szamosfalvi).
Regarding claims 3-4 and 13-14, while Cavicchioli discloses using an inline hemoglobin meter (REF 18, fig. 3), Cavicchioli does not explicitly disclose using a hematocrit measuring device operative to monitor hematocrit and hemoglobin concentrations during dialysis treatment by the dialysis system.  However, Szamosfalvi discloses an apparatus and method for determining access recirculation (abstract, figs. 4a-b, ¶ 0091) where in-line hematocrit sensors (REF 50-53) are utilized to monitor hematocrit and determine hemoglobin concentrations (¶ 0092).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus and method of Cavicchioli to use a hematocrit meter as described in Szamosfalvi since it has been shown that hemoglobin and hematocrit 
Regarding claims 6 and 16, Cavicchioli (in view of Szamosfalvi) discloses an apparatus and method wherein the dialysis system model comprises an arterial access element (REF 16, fig. 3), an arterial tube element (REF 13), a hematocrit measurement device element (Szamosfalvi, REF 50-53, figs. 4a-b, ¶ 0092), a dialyzer element (REF 12), a venous tube element (REF 14), and a venous access element (REF 20).
Regarding claim 21, Szamosfalvi further discloses a method of detecting access recirculation (¶ 0498) where upon determining a dialysis complication event such as access recirculation being above a threshold value an alarm is displayed indicating a dialysis complication response (¶ 0217-0218).
Regarding claim 22, Szamosfalvi further discloses determining operating parameters for the dialysis system using the access recirculation value (¶ 0498).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571) 270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779